DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Response to Amendment
Applicant’s amendments filed 08/26/2021 to claims 21-22 have been acknowledged. Claims 1-20 remain cancelled and no new claims have been added.
Thus, claims 21-30 will be further considered by the Examiner. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/26/2021, with respect to the Claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn.
Applicant’s arguments, see Remarks, filed 08/26/2021, with respect to the 112 Rejections have been fully considered and are persuasive. The 112b rejections of the claims have been withdrawn. 
Applicant’s arguments filed 08/26/2021 regarding the prior art rejections of the pending claims have been fully considered but are not persuasive. The amended independent claim has been amended to include subject matter and limitations that were not presented in the original claims examined- specifically the amendments specifying the material of the base frame element, the liner having fold lines and the outer side of the liner forming at least one recessed portion. Thus, the claim rejections based on the prior art have been amended to include art to meet the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it recites “the interface layer consisting of a thermoplastic elastomer mechanically and/or chemically bonded to interlock with the base frame element, … the interface layer secured to the base frame element without requiring fastener or adhesive”. This recited limitation within the claim is unclear and contradictory as it is not understood how the interface layer would not be secured to the base frame element without fastener or adhesive as it is initially recited that the layer are mechanically- relating to fastening- and/or chemically- relating to adhesive- bonded to interlock with each other. In the disclosure of the instant invention, it is understood and shown that the interface layer is positioned between the base frame element and the liner wherein the base frame element and liner are instantly claimed to be attached to each other via fasteners, thus the intermediate interface layer would also be subject to attachment via fasteners in at least a passive manner as this layer is positioned between the base and liner. Based on the broadest reasonable interpretation of the claimed invention, the Examiner is 
Claims 23-30 are also rejected based on their dependency off of 112b rejected claim 22 as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 21-23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Barberio (US 20160324666 A1) in view of Knecht (US 20140323937 A1), as evidenced by TheFreeDictionary.com (see attached NPL).
Regarding claim 21, Barberio discloses an orthopedic device having a frame element (Abstract, Figure 1- walking brace 1 having an inherent frame), comprising: a liner (Figure 1- pad A having an intermediate layer 3 and an inner layer 11 wherein inner layer 11 is understood to be a liner) having at least one core layer of a compliant and closed-cell foam material ([0046]- “According to an embodiment, the inner layer 11 may be of dual hardness as well. It may have an inner cushioning layer 22 of hardness 8 and an outer layer 23 of hardness 20, which may be the same as the opposite inner layer 21 of the intermediate layer 3. According to an embodiment, the layer 11 may be made of a hypo-allergenic foam and may be soft and porous. The combination of low hardness and softness of the material may provide comfort to the wearer.”); a base frame element belonging to the frame element (Figures 4 & 7- walking brace 1 and analogous walking brace 1 is shown to be of an inherent base frame element formed for a user’s lower leg) and being semi-rigid or rigid (Abstract- “An exterior layer overlays the intermediate scaffolding layer and may be either a flexible breathable fabric such as velvet or a thermoplastic with a plurality of perforations.”); wherein the liner is configured to flexibly adapt to a shape of the frame element (Figures 1 thru 4- shows inner layer 11 of pad A to flexibly adapt to a shape of the inherent frame of walking brace 1), the liner being substantially more flexible than the base frame element ([0006]- discusses the inner layer to be a “cushioning layer” and the exterior layer being of a “thermoplastic substance”); the 
Barberio does not disclose at least one fastener connecting the liner to the base frame element, the at least one fastener corresponding to at least one aperture defined by the base frame element, the at least one fastener being configured and dimensioned to removably secure to the base frame element by the at least one aperture, the at least one fastener being compression molded into the liner and non-removably secured to the liner; wherein the at least one fastener is arranged to create a “snap” noise or sensation when the at least one fastener is introduced into the at least one aperture. Knecht teaches an analogous orthopedic device (Abstract, Figure 1- knee brace 1) wherein there is at least one fastener connecting a liner to a base frame element (Figure 7- mounting pin 18 connecting pad or bolster 16 to crosspiece 7), the at least one fastener corresponding to at least one aperture defined by the base frame element (Figure 9- shows holes 14 of crosspiece 7 to engage pin 18, [0024]- “The pin 18 is sized to snap into any of the holes 14 and held by a friction fit in the selected one of the holes 14;”), the at least one fastener being configured and dimensioned to removably secure to the base frame element by the at least one aperture ([0024]- “The pin 18 is sized to snap into any of the holes 14 and held by a friction fit in the selected one of the holes 14… the pad and leg will hold the bolster against the cross piece so that a secure direct attachment between the bolster and cross piece is not required, e.g., the pin can fit in the hole without a friction fit or a piece of double-sided adhesive tape could be used to position and hold the bolster against the cross piece.”), the at least one fastener being compression molded into the liner and non-removably secured to the liner (Figure 7- shows pin 18 embedded into the pad or bolster 16, [0025]- “The pin 18 can be secured to the bolster in various ways, such as by being attached to a plate or having radially projecting arms which are embedded in the material of the bolster. Alternatively, the pin can be part of an over-molded urethane covering of the dense foam material of the bolster.”); wherein the at least one fastener is arranged to create a “snap” noise or sensation when the at least one fastener is introduced into the at least one aperture ([0024]- “The pin 18 is sized to snap into any of the holes 14 and held by a friction fit in the selected one of the holes 14”). A person of ordinary skill would recognize that the aperture or hole of the base frame element or crosspiece and the at least one fastener or pin as taught by Knecht is capable of being applied to the base frame element and the pad (formed of the inner and intermediate layers)- respectively- of the orthopedic device of Barberio such that the base frame element and fastener will still 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the base frame element and liner of the orthopedic device as disclosed by Barberio to have at least one aperture on the base frame element to engage at least one fastener molded into the pad (comprising the multiple layers) in the manner as instantly claimed and further taught by Knecht. A skilled artisan would have been motivated to have a base frame element with an aperture to engage at least one fastener molded into a liner because Barberio suggests that having this attachment mechanism allows the pad and frame to be separate or without direct attachment and does not require the use of additional means such as adhesives to attach the pad to the frame (Knecht- [0024]). A skilled artisan would also have a reasonable expectation to manufacture the orthopedic device comprised of a base frame element and liner as disclosed by Barberio to have at least one fastener to snap into at least one aperture of the base element to couple the base frame element to the liner because Knecht suggests that this means of removable attachment of the liner or a soft pad/bolster is conventional in orthopedic devices comprising of multiple layers for application around a limb of a user that are analogous to Barberio.
Regarding claim 22, Barberio as modified by Knecht teaches the orthopedic device of claim 21 as discussed above. Barberio as modified by Knecht further teaches further comprising an interface layer secured about the base frame element (Barberio Figure 1- intermediate layer 3 of pad A is shown to be secured about the brace 1; see Claim 21 discussion above- discusses that the pad and orthosis of Barberio is secured thermoformable ethylene-vinyl acetate (EVA) which may have hypoallergenic properties, or silicone or polyurethane materials. According a further embodiment, a combination of materials may be used, such as silicone membranes with gel membranes or with EVA or polyethylene membranes as well.”) mechanically and/or chemically bonded to interlock with the base frame element (see claim 21 discussion above- discusses that the frame and pad comprising of the interface and liner layers of Barberio are secured to each other via the fasteners and corresponding formed apertures as taught by Knecht, wherein it is understood that the interface layer which is intermediate the liner and brace would also be mechanically interlocked with the base frame element; see MPEP 2112 for reference regarding inherency), the interface layer being molded to yield to a shape of the frame element (Figures 1 thru 4- shows intermediate layer 3 of the pad A molded to yield the shape of the brace 1), the interface layer secured to the base frame element without requiring fasteners or adhesive (see 112b rejection above for claim interpretation; see claim 21 discussion above- discusses use of fasteners and formed corresponding apertures as taught by Knecht to be applied relative the analogous structures of the brace and pad- which is comprised of the inner and intermediate layers- of the orthopedic device of Barberio, wherein the fasteners would be passively attach the intermediate layer to the frame element as the layer is located between the liner and base frame element).
Regarding claim 23, Barberio as modified by Knecht teaches the orthopedic device of claim 22 as discussed above. Barberio as modified by Knecht further teaches wherein a surface of the interface layer (Barberio Figure 1- intermediate layer 3 having inherent surfaces), at least one aperture defined by the base frame element (Barberio 
Barberio as modified by Knecht does not explicitly teach wherein a surface of the interface layer defines at least one aperture corresponding to the at least one aperture defined by the base frame element, the at least one aperture of the interface layer being configured for the at least one fastener to pass therethrough. As discussed above from claim 21 discussion, Barberio as modified by Knecht teaches that the mounting pin embedded into a pad/bolster that snaps into the holes defined by the crosspiece as taught by Knecht may be applied to the analogous liner of the pad and body of the orthopedic device of Barberio. Barberio additionally discloses that there is an intermediate layer encompassed between the general body of the brace and liner of the orthopedic device. A person of ordinary skill would recognize that the intermediate layer of Barberio would inherently have an aperture formed that matched the at least one aperture as taught by Knecht when the mounting pin is inserted into the established hole of the body of the brace. When the mounting pin or fastener is inserted through the apertures as indicated, the body of the mounting pin would inherently pass through the formed aperture of the intermediate layer of the brace of Barberio. Applying the fastener in this manner such that it goes through the intermediate layer as well, would not hinder the functionality of the orthosis as taught by Barberio as modified by Knecht as the layers of the brace would still remain together to conform to a user’s limb or affected area to provide support to the area. Thus, the claimed limitations are met as discussed. Barberio as modified by Knecht and the instant invention are analogous because the combination and the instant invention both teach orthopedic devices comprised of multiple layers for an affected area of a user.

Regarding claim 28, Barberio as modified by Knecht teaches the orthopedic device of claim 22 as discussed above. Barberio as modified by Knecht further teaches wherein when the liner (Barberio Figure 1- inner layer 11 of pad A) is removably attached to the base frame element (Barberio Figures 1 thru 4- walking brace 1) by the at least one fastener and the at least one aperture (Knecht Figures 7 & 9- teaches pin 18 of pad or bolster 16 to snap into at least one of the holes 14 of the cross piece 7; Barberio as modified by Knecht from claim 21 discussion above- discusses that the fastener and aperture attachment mechanism of Knecht may be similarly applied to the respective liner 
Regarding claim 29, Barberio as modified by Knecht teaches the orthopedic device of claim 22 as discussed above. Barberio as modified by Knecht further teaches wherein the interface layer (Barberio Figure 1- intermediate layer 3 of pad A) defines a recessed portion extending into a thickness of the interface layer short of a surface of the base frame element (see annotated Barberio Figure 2 below- recesses of intermediate layer 3 are indicated as the curved portions of each surface of the intermediate layer 3 wherein indicated recesses extend into the body of the material of the layer 3), wherein a layer of the interface layer covers the base frame element in the recessed portion (Barberio Figures 1 thru 4- shows indicated recesses of the intermediate layer 3 covering corresponding portions of the body of the brace 1).

    PNG
    media_image1.png
    923
    871
    media_image1.png
    Greyscale

Regarding claim 30, Barberio as modified by Knecht teaches the orthopedic device of claim 22 as discussed above. Barberio as modified by Knecht further teaches wherein the interface layer (Barberio Figure 1- intermediate layer 3 of the pad A) has a shape closely approximating a shape of the base frame element located between first and second peripheral edges of the base frame element (Barberio Figures 1 thru 4- intermediate layer 3 of the pad A is shown to have a shape that is approximate to the inner .
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barberio (US 20160324666 A1) in view of Knecht (US 20140323937 A1), in further view of Nauert (US 6066110 A).
Regarding claim 24, Barberio as modified by Knecht teaches the orthopedic device of claim 22 as discussed above. Barberio as modified by Knecht further teaches wherein the interface layer is formed about a periphery of the base frame element (Barberio Figures 1 thru 4- shows intermediate layer 3 of the pad A formed about or within the periphery or edges of the brace 1).
Barberio as modified by Knecht and Joseph does not teach wherein the interface layer defines a peripheral edge portion extending beyond a periphery of the base frame element. Nauert teaches an analogous orthopedic device (Abstract, Figure 1- brace 21) wherein an inner layer (Figure 5- thin contoured pads 61, 117 and hinge pads 215,217) defines a peripheral edge portion extending beyond a periphery of the base frame element (Figure 1- shows inherent peripheral edges of contoured pads 61,117 extending beyond the inherent periphery of the main supports 23,25, [Col 6, lines 16-20]- “A thin contoured pad 61 has an outer edge shape which generally follows, but goes beyond the edges of the upper main support 23, and is seen having a raised area 63 which helps the thin pad 61 remain stationary with respect to the upper main support 23.”, [Col 7, line 65- Col 8, line 7]- “A thin contoured pad 117 fits within the lower main support 25, and has a raised area 119 extending through the lower large aperture 115, and which matches the shape of the lower large aperture 115 in order to stabilize the pad 117 with respect to the lower main support 25. To the left of the large opening 115 is a lower large aperture 121. A 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interface layer of the pad attached to the base frame element of the orthopedic device as taught by Barberio as modified by Knecht to have an peripheral edge portion extending beyond the periphery of the base frame element as taught by Nauert. A skilled artisan would have been motivated to utilize an interface layer extending beyond the periphery of the base frame element because Nauert suggests that doing so protects the leg and prevents slippage of the brace relative to the user’s knee (Nauert- [Col 6, lines 16-24]). A skilled artisan would also have a reasonable expectation to manufacture the interface layer formed about a periphery of the base frame element of the orthopedic device as taught by Barberio as modified by Knecht to further define a peripheral edge portion extending beyond the periphery of the base frame element because Nauert suggests that doing so is conventional in orthopedic devices comprised of multiple layers that are analogous to Barberio as modified by Knecht.
Regarding claim 25, Barberio as modified by Knecht and Nauert teaches the orthopedic device of claim 24 as discussed above. Barberio as modified by Knecht, Joseph, and Nauert further teaches wherein the interface layer (Barberio Figure 1- intermediate layer 3) encases a segment of the base frame element by extending over opposed surfaces thereof between first and second peripheral edges of the base frame element (Nauert Figure 1- shows pads 61,117 extending over inherent opposed surfaces of the peripheral edges of main supports 23,25, [Col 6, lines 16-24]- discusses that the pad has an outer edge shape the goes beyond the edges of the corresponding support; Barberio as modified by Knecht and Nauert from claim 24 discussion above- discusses that the pad comprising of the intermediate layer 3 may extend to form an edge portion over the body of the brace 1, wherein the extended interface layer would inherently encase a segment of the base frame element in a similar manner as taught specifically by Nauert). 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barberio (US 20160324666 A1) in view of Knecht (US 20140323937 A1) and Nauert (US 6066110 A), in further view of Omarsson (US 20140298624 A1).
Regarding claim 26, Barberio as modified by Knecht and Nauert teaches the orthopedic device of claim 25 as discussed above. Barberio as modified by Knecht and Nauert further teaches wherein the at least one fastener (Knecht Figure 7- mounting pin 18) comprises a base portion (Knecht [0025]- “The pin 18 can be secured to the bolster in various ways, such as by being attached to a plate or having radially projecting arms which are embedded in the material of the bolster.”) and a shaft portion wherein the base portion is connected to the shaft portion (Knecht Figure 7- projecting portion of the pin 18 from the pad or bolster 16, which may be connected to the embedded projecting arms or base portion as taught).
Barberio as modified by Knecht and Nauert does not teach wherein the at least one fastener comprises a head portion and a shaft potion connecting the head portion and base portion. Omarsson teaches an orthopedic device (Title, [0001]- “The embodiments of this disclosure are directed to strap attachment systems for an orthopedic device or other devices requiring a strap.”) wherein at least one fastener  (Figure 8- single body fastener element 60) comprises a head portion (Figure 8- head portion 62), a base portion (Figure 8- cross-pin 68), and a shaft portion connecting the head portion and base portion (Figure 8- shaft 66 is shown to connect head portion 62 and cross-pin 68, [0055-0056]). A person of ordinary skill would recognize that the at least one fastener of the type as taught by Omarsson may be used in lieu of the at least fastener or mounting pin as specifically taught by Knecht within the combination, as the use of the at least fastener as taught by Omarsson would still allow the layers of the orthopedic device to be fastened together in the intended manner as taught by Barberio as modified by Knecht and Nauert. Thus, the claimed limitations are met as discussed. Barberio as modified by Knecht and Nauert and Omarsson are analogous because the combination and Omarsson both teach fasteners to removably fasten structures of an orthopedic device.
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the at least one fastener of the orthopedic device as taught by Barberio as modified by Knecht and Nauert to be the fastener comprising of a head portion, base portion, and shaft portion connecting the head portion and base portion as taught by Omarsson. A skilled artisan would have been motivated to utilize the specific fastener as instantly claimed because Omarsson suggests that the specific shape of the shaft of this fastener allows a tighter and more secure connection once inserted into the appropriate opening (Omarsson- [0055-0056]). A skilled artisan would also have a reasonable expectation to manufacture the orthopedic device comprising at least one fastener as taught by Barberio as modified by Knecht and Nauert wherein the at least one fastener has a head portion, base portion, and shaft portion connecting the head and base portions because Omarsson suggests that a fastener of this type is conventional for use 
Regarding claim 27, Barberio as modified by Knecht, Nauert and Omarsson teaches the orthopedic device of claim 26 as discussed above. Barberio as modified by Knecht, Nauert and Omarsson further teaches wherein the at least one fastener is non- removably secured to the liner by the base portion (Knecht [0025]- “The pin 18 can be secured to the bolster in various ways, such as by being attached to a plate or having radially projecting arms which are embedded in the material of the bolster.”, Barberio as modified by Knecht claim 21 discussion above- discusses that the mounting pin 18 of Knecht may be embedded in a similar manner into the liner 11 of the walking brace 1 of Barberio), the base portion forming a wide lip configuration (Knecht [0025]- “The pin 18 can be secured to the bolster in various ways, such as by being attached to a plate or having radially projecting arms which are embedded in the material of the bolster.”; Omarsson Figure 8- cross-pin 68 shown to have a wide configuration) to non-removably secure the base portion of the at least one fastener within a body of the liner (Barberio as modified by Knecht claim 21 discussion above- discusses that the mounting pin 18 of Knecht may be embedded in a similar manner into the inherent body of liner 11 of the walking brace 1 of Barberio). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100331750 A1 (Ingimundarson)- teaches a multi-layered liner or spacer element attached to a shell or frame of an orthosis that has various channels or indentations.
US 8343083 B1 (Fencel)- teaches screws used as attachment means to attach a frame and liner.
US 4803975 A (Meyers)- teaches an orthosis with pads that are connected by rivets.
US 20160051389 A1 (Seligman)- teaches a layered orthopedic device with a liner comprising of recessed portions for strap engagement.
US 20130204172 A1 (Viehweg)- teaches an orthosis comprised of two inner layers and a rigid outer layer.
US 8951217 B2 (Joseph)- teaches orthoses formed of multiple layers having different hardnesses.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        November 4, 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786